DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 2, 2022 has been entered. 
Allowable Subject Matter
Claims 1-18 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a downhole power generation system as recited by independent claim 1, comprising: 
an optimized power control unit via which the turbine generator system is coupled to a load, wherein the optimized power control unit includes: 
a switch configured to disconnect the generator from the load, 
a voltage measuring device configured to measure a first voltage of the generator when the generator is connected to the load and measure a second voltage of the generator when the generator is disconnected from the load, and 
a voltage regulator configured to regulate an output voltage of the generator based on the first measured voltage and the second measured voltage to provide a regulated output voltage to the load so that the turbine generator system has an optimized power output. 
The prior art of record, taken alone or in combination, does not teach or suggest a downhole power generation system as recited by independent claim 2, comprising: 
an optimized power control unit via which the turbine generator system is coupled to a load, wherein the optimized power control unit is configured for: 
controlling to regulate an output voltage of the generator and providing a regulated output voltage to the load so that the turbine generator system has an optimized power output, 
measuring a first voltage of the generator when the generator is connected to the load, 
disconnecting the generator from the load and measuring a second voltage of the generator after disconnection, and 
reconnecting the generator with the load and regulating the output voltage of the generator based on the first measured voltage and the second measured voltage for optimized power control. 
The prior art of record, taken alone or in combination, does not teach or suggest an optimized power control method for a downhole power generation system as recited by independent claim 11, comprising the steps of: 
controlling to regulate an output voltage of each of the one or more generators, wherein the controlling includes: 
disconnecting the one or more generators from the one or more loads, measuring a second voltage of each of the one or more generators after disconnection, and reconnecting the one or more generators with the one or more loads; and 
regulating the output voltage of each of the one or more generators by a voltage regulator based on the measured first voltage and the measured second voltage; and 
providing the regulated output voltage of each of the one or more generators to the one or more loads so that each of the one or more turbine generator systems has an optimized power output. 
The prior art of record, taken alone or in combination, does not teach or suggest an optimized power control method for a downhole power generation system as recited by independent claim 12, comprising the steps of: 
controlling to regulate an output voltage of the generator; and 
providing a regulated output voltage of the generator to a load so that the turbine generator system has an optimized power output, wherein controlling to regulate the output voltage of the generator comprises: 
disconnecting the generator from the load and measuring a second voltage of the generator after disconnection; and 
reconnecting the generator with the load and regulating the output voltage of the generator based on the measured first voltage and the measured second voltage. 
Dependent claims 3-10, 12, 13, and 15-18 are considered allowable due to their respective dependence on allowed independent claims 1, 2, 11, and 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        May 4, 2022